Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION In Re: Montana Acquisition Corporation, a Delaware corporation, Commission File No. 333-46174 Registrant CERTIFICATE OF MAILING I, Randolph S. Hudson, certify that on September 25, 2007, I deposited an original or certified copy of each of the documents listed and described hereinbelow to the named addressee(s) with the U. S. Post Office at Wyoming, New York. Name and Address of Recipient Description of Documents Mark Chalachan, C. P. A. 1. Facsimile of SEC Comment Letter dated September Arthur Place & Company., P. C. 11, 2007 1218 Central Avenue Albany, New York 12205 2. Copy of Second Amendment to Form 8-K Report dated April 8, 2005 3. Letter to Arthur Place & Company, P. C. required by Item 304(a)(3) DATED: September 25, 2007 Randolph S. Hudson Montana Acquisition Corporation, Second Amendment to Form 8-K Report dated April 8, 2005, Exhibit 99.4 - Certificate of Mailing dated September 25, 2007
